149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James Howard SMITH, Trustee of the Estates of Marilyn A.Hanson and Lynne M. Rice, Plaintiff-Appellant,LASER, WILSON, BUFORD & WATTS, P.C.; Southern GuarantyInsurance Company; Continental Casualty InsuranceCompany, Defendants-Appellees.
No. 97-3294.
United States Court of Appeals, Eighth Circuit.
Submitted April 15, 1998.Filed May 5, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before LOKEN and LAY, Circuit Judges, and PRATT,1 District Judge.
PER CURIAM.


1
Upon review of the overall record, the Findings of Fact and Conclusions of Law made by the District Court, and the briefs filed on appeal in this court, we affirm the judgment of dismissal of the plaintiff's claims based upon the well-reasoned opinion of the District Court.


2
See 8th Cir.R. 47B.


3
IT IS SO ORDERED.



1
 The Honorable Robert W. Pratt, United States District Judge for the Southern District of Iowa, sitting by designation